OPINION OF THE COURT
Per Curiam.
Respondent was admitted to practice by this Court on April *422, 1969 and maintained an office for the practice of law in Syracuse. On February 9, 1994, he entered a plea of guilty to mail fraud and bank fraud in violation of 18 USC §§ 1341 and 1344 in the Federal District Court for the Northern District of New York. On February 16, 1994, this Court entered an order suspending respondent pending further order of the Court and directing him to show cause why a final order of disbarment should not be entered pursuant to Judiciary Law § 90 (4) (b) and (e). On April 11, 1994, respondent was sentenced to a term of imprisonment of 21 months.
We conclude that the Federal felonies of which respondent was convicted are essentially similar to the New York crimes of grand larceny in the second and third degrees, class C and D felonies in violation of Penal Law §§ 155.40 and 155.35, and scheme to defraud in the first degree, a class E felony, in violation of Penal Law § 190.65 (see, Matter of Maloney, 190 AD2d 191; Matter of Fury, 145 AD2d 259). Accordingly, petitioner is automatically disbarred pursuant to the provisions of Judiciary Law § 90 (4) (b) and (e).
Denman, P. J., Green, Pine, Fallon and Callahan, JJ., concur.
Order of disbarment entered.